DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claim 54 is objected to because of the following informalities:  the phrase “prior to implement the second registration” should read “prior to implementing the second registration”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 47-49 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averbuch et al. (US2008/0118135).
	Regarding claim 47, Averbuch discloses A system comprising: 
a catheter (“a catheter tip through a tortuous channel, such as those found in the pulmonary system” in par. [0002]); 
(“location is displayed on a monitor” in par. [0005]); and 
a control system in communication with the catheter and the display system, the control system including one or more processors (“application software” in par. [0017]; “computer” in par. [0005]) configured for: 
receiving a set of model points of a model of one or more passageways of a patient (“Here, the goal is to register the bronchial tree (BT) skeleton to the locatable guide (LG) path” in par. [0097]); 
receiving a first set of measured points collected from within the patient passageways, each point comprising coordinates within a surgical environment occupied by the patient (“The path 120 of the LG 115 will be used to register the BT skeleton 110 to the actual bronchus 100, such that the BT skeleton, seen by the physician, is an accurate representation of the actual bronchus location. The LG path 120 includes a plurality of actual LG locations 130” in par. [0112]); 
generating a first registration between the set of measured points and the set of model points (“The registration is continuous and adaptive. "Continuous" means that the registration is continually (iteratively) re-computed as new LG path points are obtained. "Adaptive" means that different paired points, weights, and registration methods are used as the LG advances towards the target” in par. [0103]; “Perform first registration with an initial registration guess. Apply transformation to the BT. Use the registration results, obtained from the initial registration phase” in par. [0113]); 
generating a second registration between a second set of measured points and the set of model points (“The registration is continuous and adaptive. "Continuous" means that the registration is continually (iteratively) re-computed as new LG path points are obtained” in par. [0103]); and 
determining whether to implement the second registration in place of the first registration (“The registration consists of two main phases: global rigid registration followed by local deformable registration. Deformable registration is only performed in the lower levels of the bronchial tree and near the peripheral target. The idea is to start with rigid registration when the bronchus is wide and switch to constrained and localized deformable registration when the diameter of the probe is close to the diameter of the bronchus and the bronchus becomes flexible” in par. [0104]; “Validation that the registration doesn't get worse as a result of noise sensor data” in par. [0124]-[0126]). 
Regarding claim 48, Averbuch discloses The system of claim 47, wherein the second set of measured point includes at least one of the first set of measured points and additional measured points collected from within the patient passageways (“The accuracy or the registration improves when user-defined landmark points are acquired with the LG” in par. [0108]; par. [0114]-[0115]). 
Regarding claim 49, Averbuch discloses The system of claim 47, wherein determining whether to implement the second registration in place of the first registration comprises comparing an accuracy metric of the first registration with an accuracy metric of the second registration (“Validation that the registration doesn't get worse as a result of noise sensor data” in par. [0124]). 
Regarding claim 52, Averbuch discloses The system of claim 47, wherein the control system is further configured for: determining an accuracy metric of the first (“Validation that the registration doesn't get worse as a result of noise sensor data” in par. [0124]). 
5.	Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch et al. (US2008/0118135) in view of Pomerleau et al. (“A Review of Point Cloud Registration Algorithms for Mobile Robotics”).
Regarding claim 50, Averbuch discloses The system of claim 49, but fails to disclose wherein the accuracy metric is a percentage of measured points matched to the model points.
However, Averbuch teaches outlier removal using a weighted iterative closest-point method (par. [0105]).
 Pomerleau teaches alternative methods of outlier removal in order to reduce the impact of erroneous matches based on feature pairs, descriptor pairs, and a combination of both (“2.5 Outlier Filters” on pg. 37-39).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Averbuch with the teaching of Pomerleau such that the accuracy metric is a percentage of measured point matched to the model points.  The motivation would be to provide an alternative method of outlier removal with an improved metric.
Regarding claim 51, Averbuch discloses The system of claim 49, but fails to disclose wherein the accuracy metric comprises at least one of: an average distance between the measured points and the model points and a distance from a seed using in performing an initial registration. 
(par. [0105]).
 Pomerleau teaches alternative methods of outlier removal in order to reduce the impact of erroneous matches based on feature pairs, descriptor pairs, and a combination of both (“2.5 Outlier Filters” on pg. 37-39).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Averbuch with the teaching of Pomerleau such that the accuracy metric comprises at least one of: an average distance between the measured points and the model points and a distance from a seed using in performing an initial registration.  The motivation would be to provide an alternative method of outlier removal with an improved metric.
6.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Averbuch et al. (US2008/0118135).
Regarding claim 53, Averbuch discloses The system of claim 47, wherein the generating the second registration between the second set of measured points and the set of model points comprises collecting additional measured points for a predetermined period of time or collecting a predetermined number of additional measured points (it is routine to use a “predetermined number” given the disclosure of “The parameters to determine are the weight function and the number of points to use” in par. [0105]). 
7.	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Averbuch et al. (US2008/0118135) in view of Grass et al. (US2016/0206381).
Regarding claim 54, Averbuch discloses The system of claim 47, but fails to disclose wherein the control system is further configured for: requesting, through a user interface, authorization from a clinician prior to implement the second registration.
Grass teaches, in the same field of endeavor, a user interface which allows for a user to perform authorization of a system operation (“The interventional system 1 further comprises a user interface allowing a user to indicate when the first position and shape should be stored, wherein the position and shape determining unit 13 is adapted to store the first position and shape, when the user has indicated that the first position and shape should be stored” in par. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Averbuch with the teaching of Grass in order to request, through a user interface, authorization from a clinician prior to implement the second registration.  The motivation would be to provide user control over system operation.
8.	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Averbuch et al. (US2008/0118135) in view of Blacker (US2015/0005738).
Regarding claim 55, Averbuch discloses The system of claim 47, but fails to disclose wherein the control system is further configured for: providing, through a user interface, an alert to a clinician that the second registration is available for implementation in place of the first registration. 
Blacker teaches, in the same field of endeavor, providing an alert through a user interface regarding system operation (“display an alert on the at least one display if the at least one parameter indicates the guide catheter is out of position” in par. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Averbuch with the teaching of Blacker in order to provide, through a user interface, an alert to a clinician that the second registration is available for implementation in place of the first registration.  The motivation would be to provide user information regarding system operation.
9.	Claims 56, 57 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch et al. (US2008/0118135) in view of Glossop (US2006/0184016).
Regarding claim 56, Averbuch discloses The system of claim 47, but fails to disclose wherein the control system is further configured for: detecting a motion of the patient. 
Glossop teaches, in the same field of endeavor, detecting a motion of the patient (par. [0060], [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Averbuch with the teaching of Glossop in order to increase registration accuracy (Glossop at par. [0082]).
Regarding claim 57, the combined references of Averbuch and Glossop disclose The system of claim 56, wherein Glossop discloses detecting the motion of the patient comprises detecting a relative motion between the patient and a proximal end of the catheter (par. [0084]). 
Regarding claim 59, the combined references of Averbuch and Glossop disclose The system of claim 56, wherein Glossop discloses the second set of measured points (par. [0084], [0085]). 
Regarding claim 60, the combined references of Averbuch and Glossop disclose The system of claim 56, wherein Glossop discloses a marker temporarily affixed to the patient is tracked to monitor for motion of the patient (par. [0087], [0088]). 
Regarding claim 61, the combined references of Averbuch and Glossop disclose The system of claim 56, wherein Glossop discloses the second registration is used to compensate for errors in the first registration that are attributable to the motion of the patient (par. [0081], [0095]). 
10.	Claims 58 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch et al. (US2008/0118135) in view of Glossop (US2006/0184016) further in view of Chopra et al. (US2012/0289777).
Regarding claim 58, the combined references of Averbuch and Glossop disclose The system of claim 57, but fail to disclose wherein the catheter comprises a shape sensor extending a length of the catheter. 
Chopra teaches, in the same field of endeavor, wherein the catheter comprises a shape sensor extending a length of the catheter (par. [0030], [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Averbuch with the teaching of Chopra in order to determine a current pose and shape of the catheter (Chopra at par. [0030]).
Regarding claim 62, the combined references of Averbuch and Glossop disclose The system of claim 56, but fail to disclose wherein the motion is detected in shape-
Chopra teaches, in the same field of endeavor, wherein the motion is detected in shape-sensor data obtained by a shape sensor in the catheter while the catheter is positioned within the passageways of the patient (par. [0030], [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Averbuch with the teaching of Chopra in order to determine a current pose and shape of the catheter (Chopra at par. [0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667